IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: FEBRUARY 24, 2022
                                                       NOT TO BE PUBLISHED


                 Supreme Court of Kentucky
                                 2020-SC-0045-MR

JAMES LANG                                                            APPELLANT



                  ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                    HONORABLE BARRY WILLETT, JUDGE
                     NOS. 12-CR-003313 AND 17-CR-001135



COMMONWEALTH OF KENTUCKY                                               APPELLEE



                    MEMORANDUM OPINION OF THE COURT

                                    AFFIRMING

      Appellant James Lang, a parolee indicted for the offense of second-degree

escape, opted for a bench trial for both the guilt and penalty phases of his trial.

He was convicted as charged and sentenced to twenty years in prison, his five-

year escape sentence being enhanced due to his status as a persistent felony

offender in the first degree (PFO I). Lang brings three issues on appeal. He

argues that (1) because he acted as his own counsel during his trial without

having had a Faretta1 hearing, reversal is required; (2) the second-degree

escape charge should have been dismissed because it was based upon the

Department of Corrections’ (DOC) inaccurate sentence time-credit calculations;

and (3) the trial court sentenced him in abstentia in violation of the Due



      1   Faretta v. California, 422 U.S. 806 (1975).
Process provisions of the Kentucky and U.S. Constitutions. For the reasons

stated below, we affirm the Jefferson Circuit Court’s judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

      Lang was staying at Dismas Charities House (Dismas), a DOC

community facility,2 in Louisville in 2012 as a state inmate. On August 8,

2012, he left for work but never reported to work or back to Dismas. Lang was

arrested September 25, 2012 and indicted by a Jefferson County grand jury on

October 25, 2012 for committing the offense of second-degree escape.3 He was

later indicted in 2017 for being a PFO I.

      A bench trial was held in May 2017. The Commonwealth called five

witnesses. Lang, along with his attorney, cross-examined the DOC Offender

Information Administrator (OIA). Lang testified on his own behalf and did not

call any other witnesses. The trial judge found Lang guilty of second-degree

escape, and at a subsequent penalty phase bench trial, found Lang to be a PFO

I. He was sentenced December 3, 2018 to prison for twenty years, an

enhancement of his five-year sentence for committing escape in the second

degree.

      The claims Lang raises on appeal are addressed in turn.




      2   Dismas Charities was referred to as a “halfway house” during Lang’s trial.
       3 “A person is guilty of escape in the second degree when he escapes from a

detention facility or, being charged with or convicted of a felony, he escapes from
custody.” Kentucky Revised Statute (KRS) 520.030(1). “Escape in the second degree
is a Class D felony.” KRS 520.030(2).
                                            2
                                        ANALYSIS

      I. Faretta Hearing

      Lang’s first claim is that the trial court committed error by failing to

conduct a Faretta hearing before allowing Lang to function as hybrid counsel.

Because this issue is unpreserved, Lang requests Kentucky Rule of Criminal

Procedure (RCr) 10.26 palpable error review.4

      Lang filed his written pro se motion to be designated as co-counsel

pursuant to Section 11 of the Kentucky Constitution. Viewing Kentucky’s

Constitution as guaranteeing a criminal defendant the right to be heard by

both counsel and by himself, Lang disagreed with Kentucky precedent that

requires a Faretta hearing in hybrid counsel situations. Lang requested that

the trial court simply designate him as co-counsel. Otherwise, he requested

the trial court hold a Faretta hearing to determine exactly his and his counsel’s

obligations with respect to representation.

      Lang’s motion was considered during a pretrial conference held three

months before his trial. Lang’s counsel began, describing Lang acting recently

as co-counsel in another division of Jefferson Circuit Court.5




      4   RCr 10.26 states:

              A palpable error which affects the substantial rights of a party
      may be considered by the court on motion for a new trial or by an
      appellate court on appeal, even though insufficiently raised or preserved
      for review, and appropriate relief may be granted upon a determination
      that manifest injustice has resulted from the error.

      5   Fillers and repetitions are omitted from the transcription.

                                             3
Counsel:        Your Honor, Mr. Lang served as his own counsel in
                Division 11 . . . last week.6 He conducted cross
                examination of all the Commonwealth’s witnesses,
                filed some motions on his own, asked but was not
                allowed to do the opening and closing. So what I did
                was objections, some motions, and opening and
                closing statements, and tendered instructions. Mr.
                Lang, I don’t know how much you have seen of his
                legal filings, but it’s one where I think he wants to
                move forward and it’s a very important matter to him
                to exercise his individual rights to represent himself
                but with the assistance of counsel.

Lang:           Yes, sir.

Court:          Why would you want to do that?

Lang:           Previously, I was, from my experience, I wasn’t, I had
                to get conflict counsel7 because the Public Defender’s
                Office just was hosing me basically. They weren’t
                talking to me, they weren’t doing nothing. And I
                wanted to protect myself. That has subsequently
                changed somewhat. And I believe, I just, like I said
                would prefer to be in a position where if I felt things
                were going south to be able to file a motion or address
                the court.

Court:          Okay. My experience with criminal defendants
                representing themselves in Circuit Court has not been
                good.

Lang:           Yes, sir.

Court:          The last individual that represented himself, I have to
                stop and remember, he turned down 10 years . . .15
                years and ended up getting 45. Particularly in light of
                the fact that the lawyer sitting next to you is very
                competent. He’s very good at what he does. You know
                you have a constitutional right to represent yourself if
                you want to, but my analogy is, it’s a lot like needing
                surgery, would you ever dream of performing surgery
                on yourself.

6   Lang’s agreement that it was “last week” is omitted.
7   The attorney representing Lang at this point is appointed conflict counsel.

                                       4
      Lang:        No.

      Court:       No.

      Lang:        I understand Your Honor. And actually I’m in a
                   position now where I think [counsel] and I have an
                   understanding, if I could go ahead and waive the
                   Faretta request.

      Court:       Well, I don’t want you to think I’m trying to push you
                   into doing that. It’s your decision.

      Lang:        That sounds fine.

      Court:       Okay, is that what you want to do today, you want to
                   waive?

      Lang:        Yes, sir. (Answering contemporaneously with the
                   court’s question.)

      Court:       You want to waive? Okay. All right. And if you
                   change your mind you can always re-motion.

         The morning of trial, Lang requested a bench trial. At that time, he

himself explained his defense on the escape charge was “really technical [and]

it involve[d] a determination of what [his] actual sentence length was according

to statute and precedent and whether or not [he] was eligible for parole

supervision credit during the period of time [he] was on parole.” Being unsure

of the jury’s capabilities and considering the motion in limine he would need to

make, to save the Commonwealth and himself time and effort, he stated he

preferred a bench trial.

      Lang’s attorney began the discussion of Lang being allowed to address

the court during the bench trial.

      Counsel:     And Your Honor, with regard to Mr. Lang addressing
                   the court, I would like to say that he did have a Faretta
                   motion pending for some time when he actually had
                                        5
                  [different counsel] from the Public Defender on his
                  case, is my recollection. Up until . . . .

      Court:      I thought we resolved that.

      Counsel:    We did Your Honor. And the only reason why I bring
                  that up Your Honor is he has been an active litigant in
                  the indictments that are pending in the Jefferson
                  Circuit Court. He was just sentenced this morning in
                  Judge Edwards’ court on a matter in which he was his
                  own counsel. And so to the extent his addressing the
                  court would appear unusual on tape, it is one where
                  Mr. Lang is situated to where I think that he wants to
                  address the court when he feels that I am inadequate,
                  and he will feel that way during trial, such as he has
                  in the past. So, I wanted to clarify for the record while
                  he is not his own counsel he does want to make
                  arguments here and there. Correct?

      Lang:       Yeah. Yes, sir.

      Court:      And if we proceed in a bench trial, that’s far easier to
                  accommodate.

      Counsel:    And I bring that up Your Honor because it’s such an
                  extraordinary situation to have a defendant who brings
                  up the issue and wishes to waive a Seventh
                  Amendment right to a jury trial.

      The Commonwealth called five witnesses, one of which was a DOC OIA.

After Lang’s attorney cross-examined the OIA, Lang cross-examined her, his

questions dealing with the “technical” aspects of his defense. Lang’s defense

was that the DOC miscalculated his serve-out date, but he was unsuccessful in

getting relief through the DOC, and at the time he left Dismas, he had

completed his sentence and he was no longer subject to the DOC’s jurisdiction.

Lang’s cross-examination of the OIA focused on his Resident Record Card, his

actual sentence length and parole supervision credit, citing House Bills,



                                        6
statutes and caselaw. Lang’s attorney assisted throughout the examination,

including helping Lang frame questions, addressing the Commonwealth’s

objections, moving to enter exhibits, asking leeway for Lang’s introduction of

documents into evidence not previously provided to the Commonwealth in

discovery, and moving to enter exhibits by avowal.8 At the penalty phase, Lang

conducted the cross-examination of the prosecution’s one witness.9 Lang

describes his counsel’s role in a minimalistic manner and argues that because

he acted as counsel for the bulk of the trial and the PFO/penalty phase, a

Faretta hearing should have been held.

      “In all criminal prosecutions the accused has the right to be heard by

himself and counsel . . . .” Ky. Const. § 11. With the Kentucky Constitution

guaranteeing the right to hybrid counsel, “an accused may make a limited

waiver of counsel, specifying the extent of services he desires, and he then is

entitled to counsel whose duty will be confined to rendering the specified kind

of services (within, of course, the normal scope of counsel services).” Wake v.




      8   Lang also interacted with his counsel when counsel addressed the trial court.
      9  By the time of Lang’s penalty phase in this case, his appeal to this Court from
the jury conviction for first-degree robbery in Jefferson Circuit Court Division 11 was
decided. See Lang v. Commonwealth, 556 S.W.3d 584 (Ky. 2018). The first-degree
robbery conviction was reversed. Id. at 586. On remand, because the issue was likely
to present itself again at retrial, with Lang acting as co-counsel, the trial court was
instructed to reconsider its denial of Lang’s request to make his own opening
statement and closing argument to the jury at trial. Id. This decision, and Lang’s role
as co-counsel during that trial, was discussed when Lang’s attorney explained to the
trial court that Lang desired to question the Commonwealth’s witness. The trial court
allowed Lang to proceed.

                                            7
Barker, 514 S.W.2d 692, 696 (Ky. 1974).10 With wide latitude given “to the

defendant in choosing the extent to which he wishes to act as his own counsel,

there are countless variations on how the duties of the defense will be divided

between a defendant and his hybrid counsel.” Nunn v. Commonwealth, 461

S.W.3d 741, 750 (Ky. 2015). However, before a defendant’s request for a

limited waiver of counsel is granted, the trial court must warn the defendant of

the dangers of self-representation, and the defendant must voluntarily and

intelligently elect to conduct his own defense. Grady v. Commonwealth, 325

S.W.3d 333, 343 (Ky. 2010).

      While acknowledging the Faretta determination must not follow a rigid

structure, like the defendant in Lamb v. Commonwealth, 510 S.W.3d 316, 320

(Ky. 2017), Lang complains that the trial judge did not use any of the model

questions offered in Commonwealth v. Terry, 295 S.W.3d 819, 822 (Ky. 2009),

to assist in the determination that his waiver of counsel was being knowingly

and intelligently made. Lang further complains there was no colloquy at all

regarding whether he should be permitted to participate to the extent he did or

in which he was warned of the need to follow procedural rules. He asserts that

without this questioning, the trial court failed to hold a Faretta hearing.

      Faretta states:

            When an accused manages his own defense, he relinquishes,
      as a purely factual matter, many of the traditional benefits
      associated with the right to counsel. For this reason, in order to
      represent himself, the accused must knowingly and intelligently


      10 Wake also notes that the trial court may exercise its authority and limit the

defendant’s self-representation to maintain an orderly court. Id. at 697.

                                           8
      forgo those relinquished benefits . . . . [The accused] should be
      made aware of the dangers and disadvantages of self-
      representation, so that the record will establish that he knows
      what he is doing and his choice is made with eyes open.

422 U.S. at 835 (internal citation and quotation marks omitted).

      As the preceding transcription discloses and the Commonwealth

emphasizes, before beginning the trial, the trial court was aware that Lang had

represented himself in another case in Jefferson Circuit Court (information

related to Terry’s model questions). And Lang’s counsel made clear that his

client was seeking to act only as hybrid counsel, desiring “to make arguments

here and there,” and Lang agreed. Like in Faretta, the record affirmatively

shows that Lang “was literate, competent, and understanding, and that he was

voluntarily exercising his informed free will.” 422 U.S. at 835. Although the

trial judge did not warn Lang that he would be required to follow the

procedural rules, the trial judge had warned Lang (consistent with the Terry

model questions) that he thought it was a mistake not to fully accept the

assistance of counsel. Lang expressly stated he understood that warning. As

explained in our prior cases and again in Lamb,

      [T]he inquiry to determine if a particular defendant is making an
      intelligent waiver of counsel and adequately understands the
      potentially adverse consequences of his choice, must be adapted to
      the circumstances of the individual case. The inquiry will depend
      on case-specific factors, such as the defendant’s education,
      experiences, sophistication, the complexity or simplicity of the
      charges, and the stage of the proceeding for which the defendant
      seeks to waive counsel.




                                       9
510 S.W.3d at 321 (citing Depp v. Commonwealth, 278 S.W.3d 615, 617 (Ky.

2009) (quoting Iowa v. Tovar, 541 U.S. 77, 88 (2004)); Terry, 295 S.W.3d at

825, n.3).

       The defendant “must be free personally to decide whether in his

particular case counsel is to his advantage. And although he may conduct his

own defense ultimately to his own detriment, his choice must be honored out of

‘that respect for the individual which is the lifeblood of the law.’” Faretta, 422

U.S. at 834 (citation omitted). Upon review of the record, it is clear that the

trial court met Faretta’s requirement of providing Lang with enough

information to demonstrate that Lang’s limited waiver of counsel was done with

“eyes open.” See Grady, 325 S.W.3d at 342; Depp, 278 S.W.3d at 618; accord

Terry, 295 S.W.3d at 820. Lang, after being sufficiently warned of self-

representation, but knowing his own best interests, exercised his right to

cross-examine two of the Commonwealth’s witnesses.11 Faretta, 422 U.S. at

835 (citation omitted). The trial court did not commit palpable error.

       II. Directed Verdict

       Lang’s counsel moved for a directed verdict at the close of the

Commonwealth’s case. The motion was denied. On appeal, Lang argues that

the second-degree escape charge should have been dismissed. Citing R.S. v.

Commonwealth, 423 S.W.3d 178, 184 (Ky. 2014), Lang asserts, and the

Commonwealth does not dispute, that his motion for a directed verdict,



      11 Lang later testified at trial that he had spent most of his adult life in prison

and during his incarceration was assigned as a legal aide.

                                            10
presented at a bench trial, should be treated as a motion for dismissal under

Kentucky Rule of Civil Procedure (CR) 41.02(2).12 As explained in R.S., the trial

court approaches the motion to dismiss at a bench trial differently than a

motion for a directed verdict at a jury trial. The trial court must weigh and

evaluate the evidence rather than indulging every inference in the

Commonwealth’s favor. Id. (citation omitted). When reviewing the trial court’s

ruling on a CR 41.02 motion, we determine whether the trial court abused its

discretion. Id. (citation omitted). An abuse of discretion occurs when the trial

court’s decision is “arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

      Under CR 41.02(2), Lang’s argument is that the Commonwealth, under

the facts and law, failed to prove he committed second-degree escape. Lang

believes that the proof showed that he did not escape from Dismas because the

DOC did not properly apply sentence credit for the various times Lang was on

parole, and his sentence expired prior to the alleged escape on August 8, 2012.

He argues particularly that the DOC did not properly provide him sentence




      12   CR 41.02(2) states:

             In an action tried by the court without a jury, after the plaintiff
      has completed the presentation of his evidence, the defendant, without
      waiving his right to offer evidence in the event the motion is not granted,
      may move for a dismissal on the ground that upon the facts and the law
      the plaintiff has shown no right to relief. The court as trier of the facts
      may then determine them and render judgment against the plaintiff or
      may decline to render any judgment until the close of all the evidence. If
      the court renders judgment on the merits against the plaintiff, the court
      shall make findings as provided in Rule 52.01.
                                          11
credit for the eligible time he spent on parole prior to and during the effective

dates of Kentucky House Bill (H.B.) 406.

      H.B. 406, the Commonwealth’s biennial budget for the fiscal year

beginning July 1, 2008, and ending June 30, 2009, and for the fiscal year

beginning July 1, 2009, and ending June 30, 2010, was signed by the

Governor on April 18, 2008. 2008 Ky. Acts ch. 127. In contrast to then-

existing KRS 439.344 which did not allow time on parole to count toward a

prisoner’s maximum sentence, H.B. 406 allowed time spent on parole to count

toward a prisoner’s unexpired sentence when a condition was satisfied—the

parolee could not have been returned to prison as a parole violator because of a

new felony conviction. Commonwealth ex rel. Conway v. Thompson, 300

S.W.3d 152, 158-59 (Ky. 2009). In Conway, the Attorney General challenged

the DOC’s application of H.B. 406 to time spent on parole before H.B. 406’s

effective date. This Court upheld the DOC’s retroactive application of H.B. 406.

Id. at 169-70.

      Lang was on parole when H.B. 406 was enacted. His period of parole

encompassing that time was December 13, 2007 to August 10, 2010. He was

returned to prison in August 2010 for a technical violation. Lang had

knowledge of H.B. 406 once it was passed by the General Assembly and made

inquiries how under H.B. 406 his time on parole over twenty years impacted

his unexpired sentence length. According to his testimony, he sent the DOC

letters about its interpretation of H.B. 406, the letters being sent before and

after H.B. 406’s effective date. He further testified that the DOC provided

                                        12
different interpretations. One interpretation by his parole officer was that it

only applied to prisoners, while he nevertheless interacted with other parolees

who had been given their final discharges. He also testified that another

interpretation was that the credit was given to those who violate parole, yet

despite his violation of parole in 2010, he did not receive the credit.

      In 2011 Lang challenged the DOC’s decision that he was not eligible for

additional sentence credit under KRS 439.344. Lang v. Thompson, 2012-CA-

000018-MR, 2013 WL 3480316, at *2 (July 12, 2013). The letter from the DOC

to Lang declining additional credit stated:

      Unlike House Bill 406, KRS 439.344 is not retroactive. Parole
      Violators having a final parole revocation hearing on or after June
      25, 2009 . . . will receive credit for the current period of parole
      supervision only. You were a return parole violator on 8/10/2010
      after H.B. 406 which was retroactive was expired and replaced by
      H.B. 372.

Id. at *3. H.B. 372, 2009 Ky. Acts ch. 57, amended KRS 439.344 effective June

25, 2009, to allow parole supervision credit as long as the parolee was not (1)

being returned to prison as a parole violator for a new felony conviction, (2)

classified as a violent offender under KRS 439.3401, or (3) a registered sex

offender pursuant to KRS 17.500 to 17.580.13 Lang testified he was given

parole supervision credit from June 25, 2009 to August 10, 2010. The

Kentucky Court of Appeals affirmed the DOC’s conclusion that H.B. 372 was

not to be applied retroactively, reasoning the General Assembly had not




       13 KRS 439.344 was amended again in 2010, 2010 Ky. Acts ch. 107, adding

four other exceptions effective April 12, 2010, but has not since been amended.

                                        13
expressly declared its retroactive application. Lang, 2013 WL 3480316, at *4.

At trial, Lang asserted that the Court of Appeals’ opinion did not address his

argument that he was entitled to additional parole supervision credit through

H.B. 406’s retroactive application.

      Upon review of H.B. 406 and H.B. 372, we cannot agree that Lang is due

additional credit under H.B. 406, as argued in his brief, for May 14, 1992 to

June 4, 1993, April 2, 1997 to January 22, 1998, January 24, 2002 to October

31, 2002, or December 13, 2007 to August 10, 2010. H.B. 372 Section 2

amended KRS 439.344. H.B. 372 Section 5 states that “The provisions of

Sections 1, 2, and 3 of this Act shall control over any contrary, more expansive,

or more permissive provision of 2008 Ky. Acts ch. 127.” Even if H.B. 372

Section 5 did not impact the retroactivity of H.B. 406, H.B. 406 cannot

otherwise be found applicable to Lang’s circumstances. Being a budget bill,

H.B. 406’s provisions were temporary and did not extend beyond the period

prescribed in KRS 48.310.14 With H.B. 406 being enacted in 2008, an even-

numbered year regular session, its provision would not extend beyond June

30, 2010. Because Lang was not a parolee who had been returned to prison


      14   KRS 48.310 states:

      (1) No provision of a branch budget bill shall be effective beyond the
      second fiscal year from the date of its enactment. A budget bill enacted
      at a special session or in an odd-numbered-year regular session of the
      General Assembly shall not be effective past July 1 of the year in which
      the next even-numbered-year regular session takes place.

      (2) A budget bill may contain language which exempts the budget bill or
      any appropriation or the use thereof from the operation of a statute for
      the effective period of the budget bill.

                                         14
for a technical violation of parole during that time, H.B. 406 does not apply to

him. As the DOC had previously written to Lang, H.B. 406 had expired before

Lang’s return to the DOC as a parole violator. As a matter of fact and law,

Lang was under the DOC’s jurisdiction on August 8, 2012. The trial court did

not abuse its discretion by denying dismissal of Lang’s case.

      III. Sentence Imposition

      The PFO/penalty phase of the case was held October 19, 2018. Again,

Lang waived his right to a jury. The Commonwealth requested the maximum

twenty-year sentence and Lang requested the minimum ten-year sentence.

The trial court asked the Commonwealth to prepare a proposed judgment for

its consideration. A few weeks later, without Lang’s presence and apparently

without notice otherwise, the trial court entered its judgment imposing the

twenty-year sentence.15 Lang argues that the trial court sentenced him in

abstentia, violating his due process rights and RCr 8.28. He requests palpable

error review.

      The presence of the defendant is generally recognized as affording the

defendant the opportunity to speak on his own behalf and to appeal to the trial

court’s discretion when imposing sentence by offering mitigating factors, an

explanation of his conduct, or other factual and relevant information favorable

to his position. See United States v. Behrens, 375 U.S. 162, 165 (1963); Green




      15 Following the entry of judgment on December 3, 2018, an amended judgment

was entered December 17, 2018.

                                       15
v. United States, 365 U.S. 301, 304 (1961).16 Kentucky v. Stincer, 482 U.S.

730, 745 (1987), generally supports Lang’s argument that he had a

constitutional right to be present when his sentence was imposed. Dealing

with whether a defendant’s rights were violated under the Due Process Clause

of the Fourteenth Amendment by his exclusion from a competency hearing, the

United States Supreme Court stated:

      The Court has assumed that, even in situations where the
      defendant is not actually confronting witnesses or evidence against
      him, he has a due process right “to be present in his own person
      whenever his presence has a relation, reasonably substantial, to
      the fulness of his opportunity to defend against the charge.”
      Snyder v. Massachusetts, 291 U.S. 97, 105–106, 54 S. Ct. 330,
      332, 78 L. Ed. 674 (1934). Although the Court has emphasized
      that this privilege of presence is not guaranteed “when presence
      would be useless, or the benefit but a shadow,” id., at 106–107, 54
      S. Ct., at 332, due process clearly requires that a defendant be
      allowed to be present “to the extent that a fair and just hearing
      would be thwarted by his absence,” id., at 108, 54 S. Ct., at 333.
      Thus, a defendant is guaranteed the right to be present at any
      stage of the criminal proceeding that is critical to its outcome if his
      presence would contribute to the fairness of the procedure.

Id.

      RCr 8.28(1) reflects the notion that sentencing is critical to the outcome

of the criminal proceeding and that the defendant’s presence at sentencing

contributes to the fairness of the procedure. RCr 8.28(1) provides that “[t]he

defendant shall be present at the arraignment, at every critical stage of the trial


      16  Kentucky’s statutory presentence procedure likewise potentially aids the
defendant in that regard. Pursuant to KRS 532.050, a presentence investigation
report (PSI)—a report providing comprehensive background information about the
defendant—is prepared to help the trial court in determining an appropriate sentence
for the convicted felon. With the trial court giving due consideration of the PSI
contents, the defendant, or his attorney, traditionally uses his presence at sentencing
to exercise his statutory right to controvert the PSI’s factual content and conclusions.

                                           16
including the empaneling of the jury and the return of the verdict, and at the

imposition of the sentence.”

      The Commonwealth does not dispute that Lang had a right to be present

when his final sentence was entered. The Commonwealth instead argues that

Lang waived his right to be present or otherwise invited the error by failing to

raise an objection, agreeing with the trial court’s issuance of the judgment of

conviction at a later date. RCr 8.28 addresses the defendant’s intentional

refusal to appear at sentencing as waiver of the right to be present. RCr

8.28(1) states: “Upon a hearing and finding by the trial court, that a defendant

in custody on any charge, including a felony, intentionally refuses to appear for

any proceeding, including trial, short of physical force, such refusal shall be

deemed a waiver of the defendant’s right to appear at that proceeding.” In

support of the argument that Lang waived his right, the Commonwealth points

to opportunities which Lang and his counsel did not use to object to the trial

court entering final judgment without his presence. As described by the

Commonwealth, the opportunities included the hearing of the Commonwealth’s

motion to amend the judgment of conviction and Lang’s pro se motions,

including his motion for a new trial or judgment notwithstanding the verdict.

      We do not find the Commonwealth’s arguments persuasive. Because

there is nothing in the record to show that Lang relinquished the right to be

present at sentencing, we conclude the trial court made a plain, fundamental

error by imposing Lang’s sentence without his presence. Brewer v.

Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006); Martin v. Commonwealth, 207

                                        17
S.W.3d 1, 5 (Ky. 2006). However, under RCr 10.26, manifest injustice must

have resulted from the error in order for this Court to grant appropriate relief.

We cannot conclude manifest injustice occurred here. Ultimately, “[m]anifest

injustice is found if the error seriously affected the fairness, integrity, or public

reputation of the proceeding.” Kingrey v. Commonwealth, 396 S.W.3d 824, 831

(Ky. 2013) (quoting McGuire v. Commonwealth, 368 S.W.3d 100, 112 (Ky.

2012)). Lang made a plea for leniency at the close of the penalty hearing and

the trial court imposed the twenty-year sentence requested by the

Commonwealth. Lang makes no attempt to show, and the record does not

otherwise disclose, how his presence at the hearing would have resulted in a

different sentencing outcome. See Miller v. Commonwealth, 391 S.W.3d 857,

866 (Ky. 2013); Marshall v. Commonwealth, 60 S.W.3d 513, 523 (Ky. 2001).

Palpable error relief is not available to Lang.

                                   CONCLUSION

      For the foregoing reasons, the Jefferson Circuit Court judgment is

affirmed.

      All sitting. All concur.




                                         18
COUNSEL FOR APPELLANT:

Roy Alyette Durham, II
Kathleen Kallaher Schmidt
Assistant Public Advocates


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Thomas Allen Van De Rostyne
Assistant Attorney General




                               19